Citation Nr: 0316394	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on periods of active duty from November 
1954 to January 1958 and from March 1958 to May 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to service 
connection for bilateral hearing loss was denied.  

The veteran had a personal hearing with a Decision Review 
Officer at the RO in March 2000.  In October 2000, the Board 
remanded the veteran's claim in order to obtain copies of the 
veteran's report of discharge and service personnel records 
as well as to verify the veteran's participation in shooting 
teams during his periods of active service.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Bilateral hearing loss of unspecified etiology is first 
shown after the veteran's separation from service, and is not 
shown to be related to that service.


CONCLUSION OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of in-service noise exposure, and 
that service connection for his bilateral hearing loss 
disability is appropriate.  After a review of the evidence, 
the Board finds that the record does not support his 
contentions, and that service connection for bilateral 
hearing loss is not warranted.  

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2002).

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis of bilateral hearing loss. 
Service personnel records show that the veteran had a 
military occupational specialty (MOS) that was listed as 
military policeman during his first period of active service 
from November 1954 to January 1958.  The veteran's MOS was 
listed as engineer equipment mechanic during his second 
period of active service from March 1958 to May 1961.  A copy 
of the DD Form 214 for the period of active service ending in 
May 1961 from National Personnel Records Center (NPRC) shows 
that the veteran received the award of Rifle Expert.  
Additional service personnel records show that the veteran 
received awards for Carbine Expert, Pistol Expert, and 
Carbine Sharpshooter.  

The Board notes that the record contains discrepancies 
concerning the alleged receipt of the Distinguished Pistol 
Badge.  One photocopy of the DD Form 214 for the period of 
active service ending in May 1961 shows that the veteran 
received the award.  However, the official copy of the 
veteran's service record provided by the (NPRC) in December 
2002 does not show that the veteran received the 
Distinguished Pistol Badge during the period of active 
service ending in May 1961.  Service personnel records do not 
indicate that the veteran was a member of any pistol teams 
during either period of active service.      

VA treatment records from March 1998 note that the veteran 
had mild to severe sensorineural hearing loss bilaterally.  A 
March 1998 VA hearing aid evaluation report shows that the 
veteran has a hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  Between the frequencies of 500 to 4000 
Hertz, the pure tone thresholds for the veteran's right ear 
were 15 decibels at 500 hertz; 15 decibels at 1,000 hertz; 30 
decibels at 2,000 hertz; 45 decibels at 3,000 hertz; and 65 
decibels at 4,000 hertz.  Audiometric testing disclosed that 
pure tone thresholds for the veteran's left ear were 10 
decibels at 500 hertz; 10 decibels at 1,000 hertz; 30 
decibels at 2,000 hertz; 55 decibels at 3,000 hertz; and 60 
decibels at 4,000 hertz. The veteran had an 80 percent speech 
recognition score in his right ear and a 92 percent speech 
recognition score in his left ear.  See 38 C.F.R. § 3.385 
(2002).    

A May 1998 VA audiological examination report shows that the 
veteran has a hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  Between the frequencies of 500 to 4000 
Hertz, the pure tone thresholds for the veteran's right ear 
were 25 decibels at 500 hertz; 30 decibels at 1,000 hertz; 50 
decibels at 2,000 hertz; 65 decibels at 3,000 hertz; and 85 
decibels at 4,000 hertz.  Audiometric testing disclosed that 
pure tone thresholds for the veteran's left ear were 25 
decibels at 500 hertz; 35 decibels at 1,000 hertz; 50 
decibels at 2,000 hertz; 65 decibels at 3,000 hertz; and 75 
decibels at 4,000 hertz. The veteran had a 94 percent speech 
recognition score in his right ear and a 94 percent speech 
recognition score in his left ear.  See 38 C.F.R. § 3.385 
(2002).  The physician noted that the veteran had bilateral 
sensorineural hearing loss sloping from mild to severe.  In 
addition, the examiner opined that the veteran's high 
frequency bilateral hearing loss "is likely due to previous 
noise exposure".

Additional VA treatment records dated in July and August 1999 
show that the veteran stated that he had a family history of 
hearing loss along with in-service noise exposure as well as 
intermittent tinnitus and dizziness.    

The Board acknowledges the veteran's complaints of bilateral 
hearing loss and his descriptions of in-service noise 
exposure in the March 2000 personal hearing transcript.  
However, the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the relationship between noise exposure during service 
and his current bilateral hearing loss disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between an injury 
incurred during service and his current complaints of hearing 
loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  

The record documents that the veteran does have current 
hearing loss as defined in 38 C.F.R. § 3.385.  The claim for 
service connection is denied, however, because the record 
does not show that the veteran's current bilateral hearing 
loss disability is related to his periods of active service.  

The veteran's service medical records do not reflect the 
presence of bilateral hearing loss during service.  The 
veteran has reported that he was exposed to loud noise in 
service - in particular, due to his participation as a pistol 
team member.  The record, however, does not corroborate such 
activity.  Despite repeated attempts by VA to document this 
activity, the veteran's service personnel records do not show 
that he was a member of any pistol team during either period 
of his active service.  It is particularly troubling that 
neither the extract from the service personnel records nor 
the DD Form 214 obtained from the NPRC indicates that he 
received the distinguished pistol award, yet a photocopy of a 
DD Form 214 - apparently submitted by the veteran in 
connection with a claim filed in 1972 - does contain such a 
notation, which appears to have been added in a different 
typeface from that used for completing the rest of the form.  

The Board acknowledges that the March and May 1998 VA 
examination reports show that the veteran has a hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385.  
Moreover, in the May 1998 VA examination report, the examiner 
noted that the veteran's high frequency bilateral hearing 
loss "is likely due to previous noise exposure".  
Nonetheless, the examiner did not find that the veteran's 
current hearing loss disability was due to noise exposure 
that occurred during active service.  None of the competent 
medical evidence of record indicates that the veteran's 
current hearing loss disability is related to his periods of 
active service.  With the doubt cast on the veteran's report 
of the extent of his inservice noise exposure due to the 
discrepancy in the notation of the receipt of the 
distinguished pistol award and the inability to corroborate 
the veteran's participation on a pistol team, the Board 
concludes that the evidence is insufficient to link the 
veteran's current hearing loss with any claimed inservice 
noise exposure.  Consequently, the veteran's claim of service 
connection for bilateral hearing loss must be denied.   

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for bilateral hearing 
loss.  The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The record reflects that 
the RO contacted the National Personnel Records Center 
(NPRC), as instructed in the Board's October 2000 remand, in 
order to obtain the veteran's service personnel records.  A 
December 2002 response from NPRC showed that the organization 
did procure a copy of the veteran's personnel records, 
including the DD Form 214 from each period of the veteran's 
active service.    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran letters dated in 
December 2002 and April 2003 as well as a Supplemental 
Statement of the Case dated in April 2003, which notified the 
veteran of the type of evidence necessary to substantiate his 
claim.  These documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

